Title: Enclosure: Invoice to Richard Washington, 15 April 1757
From: Washington, George
To: Washington, Richard



Fort Loudoun 15th April 1757

Invoice of Sundry Goods to be Shipd by Mr Richd Washington of London for the use of G. Washington viz.

A Marble Chimney piece of the Dimensions of the Inclosd (given by the Workmen) the Cost not to exceed 15 Guineas.
N.B. let it be carefully packd.
   A Neat Landskip 3 feet by 21½ Inches—1 Inch Margin for a Chimy.
   250 panes window Glass 11 by 9.
   Paper for 5 Rooms of the following Dimensions (viz.) 18 by 12 16 by 12. 16 by 14. 18 by 15. and 15 by 16 all 8 feet pitch the Paper differing in their Colours—also paper of a very good kind and colour for a Dining Room 18 by 16 above the Chair boards the pitch of the Room is 11 Feet.
   Papier Machee for the Ceiling of two Rooms, one of them 18 Feet Square, the other 18 by 16 with C[orne]r Chimneys.
   Two neat Mahagony Tables 4½ feet square when spread and to join occasionally.
   1 Dozn neat and strong Mahagony Chairs at 21/.
   1 Dozn fashionable Locks for Partition doors & appurtenances.
   1 dozn fashe Hinges for the said Doors & 2 pr larger.


Go: Washington

